Exhibit 10.4 Preliminary Report for Snowdon Resources Corporation on CR Claim Group, Mogollon Rim, AZ by Dr. Karen J. Wenrich Summary of Field Work The CR Claims were evaluated by Karen Wenrich and Gordon Gumble between October 23-25, 2008. At the request of Wenrich, landman Robert Macer, produced the base landmap of the claims for the field evaluation and subsequent base for the field data provided in this report. He also verified that the claims were current with the BLM. Claim locations were reviewed in the field, and although some of the corner posts appear to be missing others were present. Gamma-ray and strike and dip measurements were made throughout the claim area. Results for the gamma-ray measurements are shown in figure 1 and strike and dip measurements on the Supai Group outcrops are shown in figure 2. Gamma Ray anomalies were confirmed in an area that appears to be approximately near one of the smaller radon anomalies shown in the report of July, 2008 by John Rud. However, his radon anomaly map does not have a topographic base and the air photo underlay for figure 7 in his report is not discernable on the .pdf digital copy, making it more difficult to compare the two locations. One of the pits shown in the Rud report was located. However the one with the anomalous sandstone outcrop could not be found – it was supposed to be located within 200 feet of the other pit (Rud, verbal communication, Oct, 2008). The field team could not locate it after 2 hours of searching around the located pit. Deposit Type The type location for the deposit target located in the CR claim block is the Promontory Butte uranium deposit. The uranium minerals occur in limestone-pebble conglomerate and overlying carbonaceous shale (figs 3 and 4). The Promontory Butte deposit is essentially horizontal and is 1-4 feet in thickness. Abundant carbonized wood and plant remains are associated with much of the uranium. The Arizona Geological Survey files show that in the 1979 Arizona uranium production reported to DOE by Natural Resources Co for the Neptune Property “less than 500 tons of low grade ore” were shipped. A note in the file states that “actual 400 tons @0.05% U3O8” were shipped. Flat-lying Pennsylvanian and Permian strata along the Mogollon Rim in central Arizona contain laterally persistent zones of carboniferous material that apparently served as uranium reductants in several uranium-mineralized areas, such as Promontory Butte, Fossil Creek, Cibecue, and Carrizo Creek. A survey by Piece and others (1977) “of over 80 miles of Paleozoic outcrop along the escarpment of the southern edge of the Colorado Plateau and of 30 subsurface control points over about 10,000 square miles of plateau surface, revealed that anomalous uranium in outcrop and anomalous radioactivity in the subsurface is widespread”. Nevertheless, only the promontory Butte Deposit ever produced any uranium ore. The uranium mineralization occurs within a channel in the Pennsylvanian and Permian Supai Group. The channel contains a wide variation in lithology grading within a few feet from black shales to coarse conglomerates; many of the pebbles in the conglomerate are limestone. The uranium mineralization formed in coalified plant fossils along bedding planes (Wenrich and others, 1989). Although some carbonaceous plant debris produced gamma counts of 4,000 cps on a scintillometer (background counts in the Supai Group were 40 cps), other similar carbonaceous debris yielded no anomalous radiation. The mineralized horizon is about 200 m (700 ft) above the Redwall Limestone and 275 m (900 ft) below the Fort Apache Member of the Supai Group (Peirce and others, 1977, Peirce, 1989). Peirce and others (1977) believed that the fluvial complex displays a progressive northward shift of channel deposits in which pebbles grade to inclined siltstones-claystones on the south side of channels; they believe this grading represents the inside of a meander. They also concluded that the current flowed in an easterly direction and that these are point-bar deposits. Chemical analyses form Wenrich and others (1989) of organic-rich conglomerate samples typically yield uranium concentrations on the order of 3,000 ppm with anomalous Cu, Pb, and Zn.
